Exhibit 10.1

EXECUTION VERSION

Certain identified information has been excluded from this exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.

TERMINATION AGREEMENT

This TERMINATION AGREEMENT (this “Agreement”) is entered into on August 5, 2020
(the “Effective Date”) by and between Editas Medicine, Inc., a Delaware
corporation (“Editas”), and Allergan Sales, LLC, a Delaware limited liability
company (“Allergan”).  Allergan and Editas are referred to in this Agreement
individually as a “Party” and collectively as the “Parties”.

RECITALS

A.Editas and Allergan Pharmaceuticals International Limited, a private company
limited by shares incorporated under the laws of Ireland and an Affiliate of
Allergan (“APIL”), are parties to that certain Strategic Alliance and Option
Agreement, dated March 14, 2017 (the “Collaboration Agreement”), pursuant to
which (i) Editas and APIL established an alliance to discover, develop, and
commercialize novel genomic medicines for ocular disorders, and (ii) Editas
granted APIL an exclusive option to obtain an exclusive license as to certain
Collaboration Development Programs and all Licensed Products arising therefrom,
exercisable at APIL’s sole discretion (each an “Option”);

B.On July 19, 2018, APIL exercised its Option with respect to the LCA10 Program;

C.Concurrently with the Option exercise, APIL entered in that certain License
Agreement, dated as of July 19, 2018, with Allergan (the “Intercompany
License”), pursuant to which APIL sublicensed APIL’s rights and obligations
under the Collaboration Agreement with respect to the LCA10 Program to Allergan;

D.On August 3, 2018, Editas exercised its option under the Collaboration
Agreement to participate with APIL in the profits and losses resulting from
Development and Commercialization of Licensed Products resulting from the LCA10
Program in the United States;

E.On February 22, 2019, Allergan and Editas entered into a Co-Development and
Commercialization Agreement (the “Profit-Sharing Agreement”) to co-develop and
share in the costs and certain responsibilities of Development of all Licensed
Products arising from the LCA10 Program (the “LCA10 Products”) in the United
States and the profits and losses resulting from Commercialization of all LCA10
Products in the United States;

F.On May 27, 2019, APIL and Editas entered into a Master Services Agreement (the
“MSA”) to establish the terms and conditions governing the provision and results
of the Services;

G.On August 4, 2020 APIL assigned all of its rights and obligations under the
Collaboration Agreement and the MSA to Allergan;

H.The Parties now wish to terminate the Collaboration Agreement in its entirety
and return to Editas the rights to all Licensed Products, on the terms and
conditions set forth herein;



--------------------------------------------------------------------------------

I.Allergan and APIL terminated the Intercompany License, effective on August 4;
2020;

J.Simultaneously with the termination of the Collaboration Agreement, the
Parties also wish to terminate the Profit-Sharing Agreement and the MSA; and

K.Concurrently with the execution of this Agreement, the Parties are entering
into a Transition Services Agreement (the “TSA”) for the provision of certain
transition services by Allergan to Editas.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, Editas and Allergan hereby agree as follows:

ARTICLE 1
DEFINITIONS

Unless the context otherwise requires, the terms in this Agreement with initial
letters capitalized, shall have the meanings set forth below, or the meaning as
designated in the indicated places throughout this Agreement, and all other
capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Collaboration Agreement:

1.1“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with a
Party to this Agreement, regardless of whether such Affiliate is or becomes an
Affiliate on or after the Effective Date.  A Person shall be deemed to “control”
another Person if it (a) owns, directly or indirectly, beneficially or legally,
at least fifty percent (50%) of the outstanding voting securities or capital
stock of such other Person, or has other comparable ownership interest with
respect to any Person other than a corporation; or (b) has the power, whether
pursuant to contract, ownership of securities or otherwise, to direct the
management and policies of the Person.

1.2“Allergan Know-How” means all Know-How that is (a) Controlled by Allergan or
its Affiliates as of the Effective Date, (b) not publicly disclosed, (c) subject
to confidentiality obligations, (d) necessary and material for the Development,
Manufacture, or Commercialization of the Existing Compound and actually used or
applied by Editas or its Affiliates to Develop, Manufacture or Commercialize the
Existing Compound, and (e) developed solely or jointly by or on behalf of
Allergan in the course of activities conducted pursuant to the LCA10 Program,
but excluding any Know-How that prior to May 8, 2020 was Controlled by a Person
that was not at that time an Affiliate of Allergan.

1.3“Allergan Patents” means Allergan CDP Patents and Allergan’s ownership
interest in Joint CDP Patents.

1.4“Business Day” means a day on which banking institutions in Boston,
Massachusetts, United States are open for business, excluding any Saturday or
Sunday.

1.5“Calendar Quarter” means a period of three (3) consecutive months ending on
the last day of March, June, September, or December, respectively.



--------------------------------------------------------------------------------

1.6“Calendar Year” means a period of twelve (12) consecutive months beginning on
January 1 and ending on December 31.

1.7“Claims” means all Third Party suits, claims, actions, proceedings or
demands.

1.8 “Collaboration Program Targets” means LCA10, [**], [**] and [**].

1.9“Commercialization” and “Commercialize” means all activities undertaken
relating to the marketing, promotion (including advertising, detailing,
sponsored product or continuing medical education), any other offering for sale,
distribution, and sale of a product.

1.10“Commercially Reasonable Efforts” means (a) with respect to the efforts to
be expended by a Party with respect to an agreed objective, except as otherwise
provided in clause (b), such reasonable, diligent, and good faith efforts as
such Party would normally use to accomplish a similar objective under similar
circumstances taking into account the responsible allocation of such Party’s
resources under the circumstances, and (b) with respect to Editas’ obligations
[**].

1.11“Confidential Information” of a Party means all Know-How, unpublished patent
applications and other non-public information and data of a financial,
commercial, business, operational or technical nature of such Party that is
disclosed by or on behalf of such Party or any of its Affiliates or otherwise
made available to the other Party or any of its Affiliates, in each case in
connection with this Agreement, the Collaboration Agreement, the Profit-Sharing
Agreement or the MSA, whether made available orally, visually, in writing or in
electronic form.

1.12“Control,” “Controls,” “Controlled” or “Controlling” means, with respect to
any intellectual property, possession of the right (whether through ownership or
license (other than by operation of this Agreement) or control over an Affiliate
with such right) to grant the licenses or sublicenses as provided herein without
violating the terms of any agreement or other arrangement with any Third Party.

1.13“Cover,” “Covering” or “Covered” means, with respect to a product,
composition, technology, process or method that, in the absence of ownership of
or a license granted under a Patent, the manufacture, use (where such use is for
the treatment of an indication approved by the applicable Regulatory Authority),
offer for sale, or sale of such product or composition would infringe such
Patent (or, in the case of a Patent that has not yet issued, would infringe such
Patent if it were to issue).

1.14“CRISPR” means a clustered regularly interspaced short palindromic repeat.

1.15“CRISPR Technology” means an enzymatically active or inactive Cas9, Cpf1 or
other CRISPR-derived endonuclease and one or more nucleic acid sequence(s).

1.16“Deliverables” means anything required to be provided by Allergan to Editas
under the MSA.

1.17“Develop” or “Development” means all activities relating to research,
non-clinical and preclinical testing and trials, clinical testing and trials,
including clinical trials, toxicology



--------------------------------------------------------------------------------

testing, modification, optimization and animal efficacy testing of
pharmaceutical compounds, statistical analysis, publication and presentation of
study results and reporting, preparation and submission to Regulatory
Authorities of applications (including any CMC information) relating to Editas
Products.

1.18“Dollars” or “$” means the legal tender of the U.S.

1.19“Editas Product” means any Gene Editing Therapy, including any Gene Editing
Therapy that includes the Existing Compound, Developed by Editas, its
Affiliates, Licensees, or Sublicensees, that modifies a Collaboration Program
Target.

1.20“Editas Program” means the Development programs for each Collaboration
Program Target undertaken by Editas, its Affiliates, Licensees, or Sublicensees.

1.21 “EMA” means the European Medicines Agency, and any successor entity
thereto.

1.22“European Union” means (a) the European Union and its member states as of
the Effective Date, which are: Austria, Belgium, Bulgaria, Croatia, Cyprus,
Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary,
Ireland, Italy, Latvia, Lithuania, Luxemburg, Malta, Netherlands, Poland,
Portugal, Romania, Slovakia, Slovenia, Spain, and Sweden, and (b) the United
Kingdom, Norway, Iceland, Liechtenstein, Andorra, Monaco, San Marino and the
Vatican, and each of their successors to the extent such successors occupy the
territory included in each such jurisdiction.  For clarity, any of the named
countries in subsection (a) shall remain part of the European Union for the
purpose of this Agreement regardless of whether they remain a member state of
the European Union.

1.23“Existing Compound” means AGN-151587/EDIT-101.

1.24“FDA” means the U.S. Food and Drug Administration and any successor entity
thereto.

1.25“Field” means a category of human diseases or conditions affecting the same
therapeutic area.

1.26“First Commercial Sale” means, with respect to an Editas Product and a
country, the first sale of such Editas Product made by Editas, its Affiliates,
Licensees, or Sublicensees to a Third Party in such country for end use or
consumption in such country after any necessary Regulatory Approval and, with
respect to the European Union, separate pricing approval (but, for clarity,
excluding any sales for clinical trials or compassionate use programs).

1.27“FTE Rate” means US$[**] per year (consisting of at least a total of [**]
hours per Calendar Year of work).

1.28[**]

1.29“GAAP” means U.S. generally accepted accounting principles, consistently
applied.



--------------------------------------------------------------------------------

1.30“Gene Editing Therapy” means a product that uses Genome Editing Technology
that functions through a mechanism of action of (a) editing (including
modifying) of Genetic Material or (b) targeting of Genetic Material (including
targeting of Genetic Material to modify associated chromatin), either (i) ex
vivo for subsequent administration to a human, in the case of the foregoing
clause (a) or (b) of a product so edited or targeted, or (ii) in vivo, by a
product administered to a human, in the case of the foregoing clause (a) or (b)
of a product that so edits or targets.

1.31“Genetic Material” means all DNA (including DNA in and outside chromosomes)
and RNA.

1.32“Genome Editing Technology” means any CRISPR Technology, zinc finger
nuclease, transcription activator-like effector nucleases (TALEN), or any other
therapeutic endonuclease genome editing technology.

1.33“Governmental Authority” means any United States federal, state or local or
any foreign government, or political subdivision thereof, or any multinational
organization or authority or any authority, agency, division, board or
commission entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power, any court or
tribunal (or any department, bureau or division thereof), or any governmental
arbitrator or arbitral body.

1.34“Know-How” means any ideas, Inventions, know-how, trade secrets, data,
specifications, instructions, processes, formulas, technology, expert opinions
and information, including biological, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, clinical, safety, manufacturing and
quality control data or information. For clarity, Know-How excludes such
information disclosed in published Patents.

1.35“Law” means all laws, statutes, rules, regulations, treaties, orders,
judgments, or ordinances having the effect of law of any federal, national,
multinational, state, provincial, county, city or other political subdivision.

1.36“LCA10” means any disease caused by a mutation in or around the CEP290 gene.

1.37“LCA10 Program” means the Collaboration Development Program to Develop a
treatment for LCA10.

1.38 “Licensee” means, with respect to a particular Editas Product, a Third
Party to whom Editas has granted a license under any Know-How or Patents
Controlled by Editas, but excluding any Third Party acting solely as a
distributor.

1.39“Manufacture” means all activities related to the manufacturing of a
compound or product, including test method development and stability testing,
formulation, process development, manufacturing scale-up, manufacturing for use
in non-clinical and clinical studies, manufacturing for commercial sale,
packaging, release of product, quality assurance/quality control development,
quality control testing (including in-process, in-process release and stability
testing) and release of product or any component or ingredient thereof, and
regulatory activities related to all of the foregoing.



--------------------------------------------------------------------------------

1.40“Materials” means all documentation, information, and biological, chemical
and other materials exchanged between the Parties in connection with Services
under the MSA.

1.41“Net Sales” shall mean, with respect to an Editas Product in a country in
the Territory, the gross amount invoiced for sale or other disposition of such
Editas Product in such country by Editas, its Affiliates, Licensees, or
Sublicensees to Third Parties (including distributors, wholesalers and end
users), less the following deductions accounted for in accordance with GAAP:

(a)sales returns and allowance actually paid, granted or accrued on the Editas
Product, including trade quantity, prompt pay and cash discounts and
adjustments, granted on account of price adjustments or billing errors;

(b)credits or allowances given or made for rejection, recall, return, wastage,
replacement of, and for uncollectible amounts on, Editas Products or for rebates
or retroactive price reductions;

(c)price reductions, rebates and chargeback payments granted to managed health
care organizations, pharmacy benefit managers (or equivalents thereof),
national, state/provincial, local, and other governments, their agencies and
purchasers and reimbursers, or to trade customers (including Medicare, Medicaid,
managed care and similar types of rebates and chargebacks);

(d)costs of outbound freight, insurance, and other transportation charges to the
extent separately invoiced to the customer and included in gross amounts
invoiced, as well as inventory management fees or similar fees for bona fide
services provided by wholesalers, distributors, warehousing chains and other
Third Parties related to the distribution of such Editas Product;

(e)taxes, duties or other governmental charges (including any tax such as a
value added or similar tax, other than any taxes based on income) relating to
the sale of such Editas Product, as adjusted for rebates and refunds, including
pharmaceutical excise taxes;

(f)the portion of administrative fees paid during the relevant time period to
group purchasing organizations or pharmaceutical benefit managers relating to
such Editas Product;

(g)that portion of, as applicable, (i) the annual fee on prescription drug
manufacturers imposed by the PPACA or (ii) the user fees imposed on device
manufacturers by the Medical Device User Fee and Modernization Act of 2002, in
each case that Editas or its Affiliates allocates to sales of the Editas
Products in accordance with Editas’ or its Affiliate’s standard policies and
procedures consistently applied across its products; and

(h)any other deductions not otherwise itemized above but which are hereinafter
consistently applied across Editas’ products as a result of a change in
applicable Law or GAAP, provided that [**];

to the extent such deductions: (i) are applicable and in accordance with
standard allocation procedures, (ii) have not already been deducted or excluded,
(iii) are incurred in the ordinary course of business in type and amount
consistent with good industry practice, and (iv) except with respect to the
uncollectible amounts and pharmaceutical excise taxes described in subsections
(b) and (e) above, are determined in accordance with GAAP. Net Sales shall not
be imputed to



--------------------------------------------------------------------------------

transfers of Editas Product without consideration or for nominal consideration
for use in any clinical trial, or for any bona fide charitable, compassionate
use or indigent patient program purpose or as a sample. For the avoidance of
doubt, in the case of any transfer of any Editas Product between or among Editas
and its Affiliates, Licensees, or Sublicensees for resale, Net Sales shall be
determined based on the sale made by such Affiliate, Licensee, or Sublicensee to
a Third Party. In the case of any sale for value, such as barter or
counter-trade, of an Editas Product, or part thereof, other than in an arm’s
length transaction exclusively for cash, Net Sales shall be deemed to be the Net
Sales at which substantially similar quantities of such Editas Product are sold
for cash in an arm’s length transaction in the relevant country.

Notwithstanding anything to contrary contained herein, the following shall not
be considered Net Sales for purposes of this Agreement: sales of (A) an Editas
Product by a Licensee or Sublicensee pursuant to a compulsory license (provided
that, any actual monies received by Editas or its Affiliates pursuant to such
compulsory license shall be treated as Net Sales) or (B) an Editas Product as to
which Editas or its Affiliate, Licensee, or Sublicensee does not receive any
consideration tied to sales of such Editas Product. If Editas appoints a
distributor to sell an Editas Product, then only the consideration actually paid
to Editas or its Affiliate by such distributor shall be included in the
calculation of Net Sales.

1.42“Patent” means (a) all patents and patent applications in any country or
supranational jurisdiction in the Territory, (b) any substitutions, divisionals,
continuations, continuations-in-part, provisional applications, reissues,
renewals, registrations, confirmations, re-examinations, extensions,
supplementary protection certificates and the like of any such patents or patent
applications, and (c) foreign counterparts of any of the foregoing.

1.43“Person” means any individual, partnership, joint venture, limited liability
company, corporation, firm, trust, association, unincorporated organization,
Governmental Authority, or any other entity not specifically listed herein.

1.44“Regulatory Approval” means the approval, license or authorization of the
applicable Regulatory Authority for the marketing and sale of a product for a
particular indication in a country in the Territory.

1.45“Regulatory Authority” means the FDA in the U.S. or any health regulatory
authority in another country in the Territory that is a counterpart to the FDA
and holds responsibility for granting Regulatory Approval in such country,
including the EMA and any successor(s) thereto.

1.46“Regulatory-Based Exclusivity” means with respect to an Editas Product in a
country in the Territory, that (a) Editas or any its Affiliates, Licensees, or
Sublicensees has been granted the exclusive legal right by a Regulatory
Authority (or is otherwise entitled to the exclusive legal right by operation of
applicable Law) in such country to market and sell such Editas Product in such
country, or (b) the data and information submitted by Editas or any of its
Affiliates, Licensees, or Sublicensees to the relevant Regulatory Authority for
purposes of obtaining Regulatory Approval for such Editas Product may not be
disclosed, referenced, used or relied upon in any way by the relevant Regulatory
Authority (including by relying upon the Regulatory



--------------------------------------------------------------------------------

Authority’s previous findings regarding the safety or effectiveness of such
Editas Product) to support the Regulatory Approval or marketing of any product
by a Third Party.

1.47“Regulatory Materials” means any regulatory application, submission,
notification, communication, correspondence, registration and other filings made
to, received from or otherwise conducted with a Regulatory Authority in order to
Develop, Manufacture, or Commercialize any Editas Product in any Field in a
particular country or jurisdiction.

1.48“Services” means the services performed by Allergan for Editas under the
MSA.

1.49“Sublicensee” means, with respect to a particular Editas Product, a Third
Party to whom Editas has granted a sublicense under any Know-How licensed to
Editas pursuant to this Agreement, but excluding any Third Party acting solely
as a distributor or manufacturer.

1.50“Territory” means the entire world.

1.51“Third Party” means any Person other than Editas or Allergan that is not an
Affiliate of Editas or of Allergan.

1.52“United States” or “U.S.” means the United States of America and all of its
territories and possessions.

1.53Additional Definitions.  The following table identifies the location of
definitions set forth in various Sections of the Agreement:



Defined Terms

Section

Agreement

Preamble

Allergan

Preamble

Allergan Indemnitee

7.1

APIL

Recitals

Applicable Agreement

2.6(a)

Arbitration Request

8.6(b)

Collaboration Agreement

Recitals

Disclosing Party

4.1(a)

Editas

Preamble

Editas Indemnitee

7.2

Effective Date

Preamble

Indemnified Party

7.3

Indemnifying Party

7.3

Intercompany License

Recitals

Inventory

2.5

Know-How Transfer

2.3

LCA10 Products

Recitals

MSA

Recitals





--------------------------------------------------------------------------------

Defined Terms

Section

Option

Recitals

Party

Preamble

Profit-Sharing Agreement

Recitals

Receiving Party

4.1(a)

Royalty Term

3.6(a)

Settlement Payments

2.1(d)

Transferred Regulatory Filings

2.4

TSA

Recitals

VAT

3.12(b)

Withholding Taxes

3.12(a)



1.54Interpretation.  In this Agreement, unless otherwise specified:

(a)The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

(b)words denoting the singular shall include the plural and vice versa and words
denoting any gender shall include all genders;

(c)the word “or” is used in the inclusive sense typically associated with the
phrase “and/or”;

(d)words such as “herein”, “hereof”, and “hereunder” refer to this Agreement as
a whole and not merely to the particular provision in which such words appear;

(e)“days” means calendar days; and

(f)the Exhibits and other attachments form part of the operative provision of
this Agreement and references to this Agreement shall include references to the
Exhibits and attachments.

ARTICLE 2
Termination and Reversion of Editas Products

2.1Termination.

(a)Collaboration Agreement. The Parties hereby terminate the Collaboration
Agreement and rights and obligations of the Parties thereunder.  Without
limiting the generality of the foregoing, the Parties acknowledge and agree
that, upon the Effective Date, (i) all Options (as defined in the Collaboration
Agreement) that are unexercised as of the Effective Date shall terminate and be
of no force or effect, and (ii) Allergan shall have no further obligations to
make any milestone, royalty or other payments to Editas under Article 6 of the
Collaboration Agreement.

(b)Profit-Sharing Agreement. Pursuant to Section 10.7 of the Profit-Sharing
Agreement, the Parties hereby acknowledge and agree that the Profit-Sharing
Agreement will



--------------------------------------------------------------------------------

terminate upon termination of the Collaboration Agreement.  The Parties shall
cease to share the Development Costs, Royalty & Milestone Payments and Profit
and Losses (as each term is defined in the Profit-Sharing Agreement) with
respect to the LCA10 Products as of the Effective Date.

(c)MSA. Pursuant to Section 10.1 of the MSA, the Parties hereby acknowledge that
the MSA will terminate upon termination of the Collaboration Agreement, and
neither Allergan nor Editas will have any further obligations under the MSA,
except that (i) Allergan shall terminate all Services in progress in an orderly
manner as soon as practical, and (ii) Allergan shall deliver to Editas or, at
Editas’ option, dispose of, any Materials in its possession or control and all
Deliverables developed through expiration, at Editas’ expense.

(d)Settlement of Final Balances. Exhibit A sets forth any amounts owing by
either Party to the other Party pursuant to each of the Collaboration Agreement,
the Profit-Sharing Agreement, and the MSA to the extent known by either Party as
of the Effective Date (the “Settlement Payments”).  The Settlement Payments
shall be made no later than [**] following the Effective Date, provided, that
any Settlement Payment owed by either Party may be offset by the amount of any
Settlement Payment owed to such Party, provided, further, that any Settlement
Payments owed by Allergan to Editas may be deducted from the amount of the
payment under Section 3.2(a). If, during the [**] period following the Effective
Date, either Party determines that the Settlement Payments did not accurately
reflect the amounts actually owed by either Party to the other Party under the
Collaboration Agreement, Profit-Sharing Agreement or MSA as of the Effective
Date, such Party shall promptly notify the other Party, and the Parties shall
cooperate in good faith to calculate any appropriate adjustments to the amount
of the Settlement Payments. Each Party, as applicable, shall pay to the other
Party the amount of any adjustments to the Settlement Payments within [**] of
the Effective Date.

2.2Intellectual Property Rights.

(a)Allergan hereby grants Editas a non-exclusive, royalty-bearing right and
license, including the right to grant sublicenses (through multiple tiers), to
the Allergan Know-How that is necessary to Develop, Manufacture and
Commercialize the Existing Compound in any Field in the Territory.

(b)The Parties acknowledge and agree that, as a result of the termination of the
Collaboration Agreement, all licenses and other rights granted to Allergan
pursuant to Section 4.2 of the Collaboration Agreement shall be terminated and
of no further force and effect.

2.3Know-How Transfer.  Allergan shall (a) transfer and deliver (including when
available, in electronic format) the Allergan Know-How set forth on Exhibit B,
to the extent such Allergan Know-How is in the Control of Allergan, its
Affiliates or its sublicensees as of the Effective Date, to Editas or its
designee, through the delivery of documents to a data room or other means to be
agreed between the Parties (the “Know-How Transfer”), and (b) provide Editas or
its designee reasonable technical assistance in connection with the Allergan
Know-How related to Manufacturing the Editas Products, which shall be conducted
on site at Allergan or by teleconference, unless the Parties otherwise agree.
The Parties shall use Commercially Reasonable Efforts to complete the activities
contemplated by this Section 2.3 within [**] after the Effective Date.



--------------------------------------------------------------------------------

2.4Regulatory Materials and Assistance.  Within [**] of the Effective Date,
Allergan shall transfer, assign and deliver to Editas all (a) existing
regulatory filings, (b) regulatory submission Materials relating to any Editas
Product, (c) data from any preclinical and clinical studies conducted by or on
behalf of Allergan, its Affiliates or its sublicensees relating to any Editas
Product, and (d) pharmacovigilance data (including all adverse event databases)
in the Control of Allergan or its Affiliates or sublicensees solely relating to
any Editas Product (clauses (a) and (b), collectively, the “Transferred
Regulatory Filings”), in each case all as set forth on Exhibit C.  Such transfer
shall be effectuated through submission of filing ownership transfer and the
delivery of documents to a data room or other means to be agreed between the
Parties.

2.5Inventory Transfer. Promptly after the Effective Date, Allergan shall
transfer to Editas or its designee all inventories of the Existing Compound (the
“Inventory”) as set forth in Exhibit D, provided that Allergan shall have no
obligation to transfer, and Editas shall have no obligation to pay for, any
Inventory that is identified on Exhibit D as being in the possession of any
Third Party as of the Effective Date until all necessary approvals from such
Third Party to transfer such Inventory to Editas are received.  An estimated
cost for the Inventory is set forth in Exhibit D. All deliveries of Inventory
shall be made to Editas or its designee on FCA (Incoterms 2020) basis at the
location set forth for the applicable Inventory on Exhibit D. Notwithstanding
anything to the contrary in this Agreement, the title of the Inventory set forth
on Exhibit D or otherwise delivered in accordance with this Section 2.5 shall be
transferred from Allergan to Editas as of the date when such Inventory is
delivered to Editas or its designee in accordance with this Section 2.5. In
consideration of the transfer of the Inventory (other than to the extent Editas
has already compensated Allergan for such Inventory pursuant to the
Collaboration Agreement), Editas shall pay to Allergan an amount equal to (a)
[**] percent ([**]%) of the actual cost of Inventory related to the Existing
Compound and identified as such on Exhibit D and (b) [**] percent of the cost of
the [**] inventory identified as such on Exhibit D, in each case within [**] of
receipt of an invoice therefor.

2.6Contract Assignments and Sublicenses.

(a)Upon request by Editas, Allergan shall promptly provide a copy of each
agreement listed in Exhibit E (each, an “Applicable Agreement”) to Editas,
subject to the consent (if required) of the counterparty thereto and reasonably
redacted to the extent unrelated to the Existing Compound.  Editas may request
that Allergan assign or sublicense the rights and have Editas assume the
obligations under any Applicable Agreement. Upon such request from Editas for
assignment or sublicense of an Applicable Agreement, Allergan shall (i) use its
Commercially Reasonable Efforts to assign or sublicense to Editas its rights
under such Applicable Agreement, to the extent related to the Existing Compound,
subject to Editas assuming the then-remaining unaccrued obligations under such
Applicable Agreement (including the payment of any royalties or other amounts
accrued for activities occurring after the Effective Date) to the extent related
to the Existing Compound, and (ii) permit Editas access to any communication
portal (if any) established with the counterparty of such Applicable Agreement,
subject to consent (if required) of the counterparty of such Applicable
Agreement.

(b)Allergan shall not to be obligated to propose, discuss, or negotiate any
amendment to the terms and conditions of any Applicable Agreement before
assignment or sublicense to Editas. Allergan does not represent or warrant that
a counterparty of any Applicable



--------------------------------------------------------------------------------

Agreement whose consent is necessary to effectuate the relevant assignment or
sublicense will agree to assign or sublicense such Applicable Agreement to
Editas.

2.7Transition Efforts.  Without limiting Sections 2.3 through 2.6, the Parties
shall use its Commercially Reasonable Efforts to ensure an orderly Know-How
Transfer and transfer of the Transferred Regulatory Filings.

2.8Transition Costs. Allergan shall provide a maximum of [**] total man-hours in
connection with its activities pursuant to Sections 2.3 through 2.6 and the TSA
unless otherwise agreed by the Parties.  All man-hours in connection with such
activities in excess of [**] total man-hours will be billed by Allergan to
Editas at the FTE Rate. Except as otherwise specified in this Section 2.8,
Allergan shall be responsible for its internal costs and Editas shall be
responsible for all out-of-pocket expenses of Allergan payable to Third Parties
in connection with activities pursuant to Sections 2.3 through 2.6.

2.9Relationship to Other Agreements.  Notwithstanding anything to the contrary
in the Collaboration Agreement, the Profit-Sharing Agreement or the MSA
(including the survival provisions therein), except as otherwise set forth in
this Agreement, after the Effective Date, (a) the rights and obligations of the
Parties under the Collaboration Agreement, the Profit-Sharing Agreement and the
MSA are terminated in their entirety (notwithstanding any survival provisions
therein to the contrary), and (b) as between the Parties, the rights and
obligations of the Parties with respect to any Editas Product shall be subject
exclusively and solely to the terms and conditions of this Agreement.
 Specifically and without limiting the foregoing, neither Party shall have any
payment obligation to the other Party in connection with any Editas Product (in
the form of payment, offset, credit or otherwise), other than as specifically
set forth in this Agreement.

ARTICLE 3
Financial and Operational Obligations

3.1Editas Obligations.

(a)From and after the Effective Date, Editas shall bear all costs of
Development, regulatory activities, Manufacturing and Commercialization for the
Editas Products in the Territory.  Editas shall use Commercially Reasonable
Efforts to Develop and Commercialize an Editas Product directed to each
Collaboration Program Target.  During the term of this Agreement, Editas shall
provide to Allergan reports no less frequently than [**], which shall set forth
in reasonable detail Editas’ Development and Commercialization plans and
activities, including timelines.

(b)Within [**] of the Effective Date, Editas shall select for Development [**]
and provide written notice to Allergan of such selection.

3.2Payments. In partial consideration for Editas’ reimbursement of expenses to
Allergan and in partial consideration of the rights granted and obligations
undertaken by Allergan pursuant to this Agreement, Editas shall pay Allergan (a)
a one-time, non-refundable, non-creditable payment of US$17,500,000 within [**]
of the Effective Date, and (b) an additional one-



--------------------------------------------------------------------------------

time, non-refundable, non-creditable payment of US$2,500,000 within [**] after
completion of the transition services in Exhibit A of the TSA, provided that
such payment shall be made no later than [**] after the Effective Date so long
as Allergan is not then in material breach of its obligations under Section 2.3,
and in such case in which Allergan is in material breach, such payment shall be
made when the transition services in Exhibit A of the TSA have been completed.

3.3Development Milestones. In partial consideration for the rights and licenses
granted to Editas hereunder, Editas shall make the following non-refundable,
non-creditable milestone payments to Allergan, on a Collaboration Program
Target-by-Collaboration Program Target basis, for the first Editas Product
directed to such Collaboration Program Target that achieves such milestone,
within [**] after the first achievement by Editas or its Affiliates, Licensees
or Sublicensees of the regulatory events set forth in the table below.  For
clarity, each milestone payment below shall be payable only once per
Collaboration Program Target, regardless of how many Editas Products directed
toward such Collaboration Program Target achieve the applicable milestone.



Development Milestone

Milestone Payment

[**]

US$[**]

[**]

US$[**]



3.4Commercialization Milestones. In partial consideration for the rights and
licenses granted to Editas hereunder, Editas shall make the following
non-refundable, non-creditable milestone payments to Allergan, on a
Collaboration Program Target-by-Collaboration Program Target basis for the first
Editas Product directed to such Collaboration Program Target that achieves such
milestone, within [**] after the first achievement by Editas or its Affiliates,
Licensees or Sublicensees of the commercialization events set forth in the table
below.  For clarity, each milestone payment below shall be payable only once per
Collaboration Program Target, regardless of how many Editas Products directed
toward such Collaboration Program Target achieve the applicable milestone.



Commercialization Milestone

Milestone Payment

[**]

US$[**]

[**]

US$[**]



3.5Sales-Based Milestones. In partial consideration for the rights and licenses
granted to Editas hereunder, Editas shall make the following non-refundable,
non-creditable milestone payments to Allergan within [**] after the first
achievement by Editas or its Affiliates, Licensees or Sublicensees of the
sales-based events set forth in the table below.  For clarity, each milestone
payment below shall be payable only once.





--------------------------------------------------------------------------------

Sales-Based Milestone

Milestone Payment

Annual Net Sales of all Editas Products in all Editas Programs exceed US$[**]

US$[**]

Annual Net Sales of all Editas Products in all Editas Programs exceed US$[**]

US$[**]

Annual Net Sales of all Editas Products in all Editas Programs exceed US$[**]

US$[**]



3.6Royalties and Adjustments.

(a)In partial consideration for the rights and licenses granted to Editas
hereunder, Editas shall pay Allergan royalties equal to [**]% of Net Sales of
Editas Products in the Territory. Payments due from Editas to Allergan under
this Section 3.6 shall be paid within [**] after the end of each Calendar
Quarter.  Editas’ royalty obligations to Allergan under this Section 3.6 shall
commence on a country-by-country and Editas Product-by-Editas Product basis on
date of the First Commercial Sale by Editas or its Affiliates, Licensees, or
Sublicensees of the relevant Editas Product in the relevant country and shall
expire on a country-by-country basis and Editas Product-by-Editas Product basis
on the later of the following, as applicable: (i) the expiration of
Regulatory-Based Exclusivity with respect to such Editas Product in such
country, and (ii) the tenth (10th) anniversary of the First Commercial Sale of
such Editas Product (the “Royalty Term”).

(b)If, on an Editas Product-by-Editas Product, country-by-country and Calendar
Quarter-by-Calendar Quarter basis, if one or more Biosimilar Products is
commercially available in such country and such Biosimilar Products have a
market share of [**] percent ([**]%) or more of the aggregate market in such
country of such Editas Product and the Biosimilar Products during such Calendar
Quarter (based on sales of units of such Editas Product and such Biosimilar
Products, as reported by IMS International, or if such data are not available,
such other reliable data source as reasonably determined by the Parties), then
the royalties otherwise payable pursuant to Section 3.6(a) with respect to such
Editas Product in such market during such Calendar Quarter shall be reduced to
[**]%.

3.7Reports.  Until the expiration of Editas’ royalty and other payment
obligations under this Article 3, Editas shall make written unaudited reports to
Allergan within [**] after the end of each Calendar Quarter covering sales of
Editas Products on an Editas Product-by-Editas Product and country-by-country
basis in the Territory by Editas and its Affiliates, Licensees, and Sublicensees
during such Calendar Quarter. Each such written report shall provide (a) the Net
Sales in Dollars and local currency for each Editas Product in the Territory
during the reporting period and (b) the royalties payable, in Dollars, which
shall have accrued hereunder with respect to such Net Sales. The information
contained in each report under this Section 3.7 shall be considered Confidential
Information of Editas. Concurrent with the delivery of each such report,



--------------------------------------------------------------------------------

Editas shall make the royalty payment due to Allergan for the Calendar Quarter
covered by such report.

3.8Methods of Payments. All payments due from one Party to the other Party under
this Agreement shall be paid in Dollars by wire transfer to a bank in the United
States designated in writing by the payee Party.

3.9No Other Payments.  Except as expressly set forth in this Agreement, neither
Party shall have any payment obligation to the other Party with respect to any
Editas Products.

3.10Currency. All amounts payable and calculations hereunder shall be in
Dollars. When conversion of payments from any foreign currency is required to be
undertaken by a Party, the Dollar equivalent shall be calculated using such
Party’s then-current standard exchange rate methodology as applied in its
external reporting.

3.11Late Payments. Any undisputed amount owed by one Party to the other Party
under this Agreement that is not paid on or before the date such payment is due
shall bear interest at a rate per annum equal to the lesser of the prime or
equivalent rate per annum quoted by The Wall Street Journal on the first
Business Day after such payment is due, plus [**] percent ([**]%), or the
highest rate permitted by applicable Law, calculated on the number of days such
payments are paid after such payments are due and compounded monthly. Interest
shall not accrue on undisputed amounts that were paid after the due date as a
result of mistaken payee Party actions (e.g., if a payment is late as a result
of the payee Party providing an incorrect account for receipt of payment). In
addition, the payor Party shall reimburse the payee Party for all costs,
including attorneys’ fees and legal expenses, incurred in the collection of late
payments; provided that the foregoing shall not apply to payments disputed in
good faith by the payor Party unless the payee Party is successful in such
dispute or the payor Party ceases to dispute such payments.

3.12Taxes.

(a)Withholding Taxes.  The Parties shall reasonably cooperate with one another
to avoid or reduce tax withholding or similar obligations in respect of any
payments made by a Party to the other Party under this Agreement.  To the extent
such paying Party is required by applicable Law to deduct and withhold taxes on
any payment to the other Party (“Withholding Taxes”), then the paying Party
shall pay such Withholding Taxes to the applicable Governmental Authority and
make the payment to the receiving Party of the net amount due after deduction or
withholding of such taxes, and such Withholding Taxes shall be treated for all
purposes of this Agreement as having been paid to the receiving Party hereunder.
 The paying Party shall submit proof of payment along with reasonable supporting
documentation and calculations of such Withholding Taxes sufficient to enable
the other Party to claim such payment of Withholding Taxes or otherwise obtain
any tax benefit for such Withholding Taxes within a reasonable period of time
after such Withholding Taxes are remitted to the Governmental Authority;
provided that if any change in control, change in tax residence, sublicense or
assignment of this Agreement by law or otherwise by the paying Party, or any
similar action, would change the payor’s jurisdiction of incorporation or
residence for tax purposes and result in Withholding Taxes that did not exist
prior to such action, then the amount of any payment by such paying Party shall
be increased so that the net amount payable to the receiving Party after such
incremental Withholding Taxes



--------------------------------------------------------------------------------

incurred as a result of such action equals the amount of the payment that would
otherwise have been payable but for such action; provided, further that Editas
shall not withhold any Withholding Taxes from the upfront payments provided for
in Section 3.2.  Prior to making any deduction or withholding from any payment
under this Agreement, the paying Party shall provide at least [**] prior written
notice to the other Party of the amounts subject to deduction or withholding and
the legal basis therefor, and provide to the other Party a reasonable
opportunity to furnish forms, certificates or other items that would reduce or
eliminate such deduction or withholding.  Each Party shall provide the other
Party with reasonable assistance (i) to enable the recovery, as permitted by
Law, of Withholding Taxes or similar obligations resulting from payments made
under this Agreement and (ii) in connection with any audit by any tax authority
relating to this Agreement.  If the paying Party receives a refund of any such
withheld Withholding Taxes, in whole or in part, and whether in the form of
cash, credit or other similar offset, the paying Party shall refund such amount
to the other Party within a reasonable period of time, provided the paying Party
shall not be obligated to pay any amount in excess of the gross payment due to
the receiving Party.  The receiving Party shall not be liable for any penalties
or interest due to the failure of the paying Party to properly withhold or remit
any such Withholding Tax to the Governmental Authorities, unless such failure is
due to incorrect or invalid forms, facts, or other applicable information given
to the paying Party by the other Party.

(b)VAT.  Notwithstanding anything contained in Section 3.12(a), this Section
3.12(b) shall apply with respect to any value added tax, ad valorem, sales and
use, goods and services or similar tax chargeable on the supply or deemed supply
of goods or services, sales and use taxes, transaction taxes, consumption taxes
and other similar taxes required by applicable Law, including any interest,
penalties or other additions to tax thereon, required under applicable Law
(collectively, “VAT”).  All payments are exclusive of VAT.  If any VAT is
chargeable in respect of any such payment under applicable Law, the paying Party
shall pay VAT at the applicable rate in respect of such payment as follows: (i)
where the liability to collect, account for, or remit such VAT is a liability of
the receiving Party, following the receipt of a valid VAT invoice in the
appropriate form issued by the receiving Party in respect of such payment, such
VAT to be payable on the later of the due date of the payment to which such VAT
relates and [**] after the receipt by the paying Party of the applicable valid
invoice relating to that VAT payment (provided, however, that the receiving
Party shall return such VAT within a reasonable period of time to the extent
that the receiving Party actually receives under applicable Law a refund or
recovery of such VAT) or (ii) where the liability to collect, account for, or
remit such VAT is a liability of the paying Party, timely account and pay for
all applicable VAT to the proper tax authority.  If the liability to collect,
account for, or remit such VAT is a liability of the receiving Party, the paying
Party shall not be responsible for any penalties, interest, and other additions
thereon resulting from the failure by the receiving Party to collect (if not
included on a valid VAT invoice) or remit any such VAT.  The Parties shall
reasonably cooperate to eliminate or minimize the amount of any such VAT imposed
on the transactions contemplated in this Agreement.

3.13Records and Audit Rights.  Editas shall maintain complete and accurate
records in sufficient detail to permit Allergan to confirm the accuracy of the
amount of the royalty payments and other amounts payable under this Agreement.
 Upon not less than [**] prior notice, such records shall be open during regular
business hours for a period of [**] from the creation of individual records for
examination by an independent certified public accountant selected by Allergan
and reasonably acceptable to Editas for the sole purpose of verifying for
Allergan the



--------------------------------------------------------------------------------

accuracy of the financial reports furnished by Editas pursuant to this Agreement
or of any payments made, or required to be made, by or to Editas pursuant to
this Agreement.  Such audits shall not occur more often than [**], and shall be
conducted under appropriate confidentiality provisions.  Such auditor shall not
disclose Editas’ Confidential Information to Allergan, except to the extent such
disclosure is necessary to verify the accuracy of the financial reports
furnished by Editas or the amount of payments under this Agreement.  Any amounts
shown to be owed but unpaid shall be paid within [**] after the accountant’s
report, plus interest, from the original due date.  Allergan shall bear the full
costs of such audit unless such audit reveals an underpayment by Editas that
resulted from a discrepancy in the financial report provided by Editas for the
audited period, which underpayment was more than [**] percent ([**]%) of the
amount set forth in such report, in which case Editas shall reimburse Allergan
for the costs for such audit.

ARTICLE 4
Confidentiality

4.1Duty of Confidence.  Subject to the other provisions of this Article 4:

(a)All Confidential Information of a Party (the “Disclosing Party”) shall be
maintained in confidence and otherwise safeguarded by the other Party (the
“Receiving Party”) and its Affiliates, using diligent efforts, but in any event
no less than in the same manner and with the same protections as the Receiving
Party maintains its own confidential information;

(b)The Receiving Party may only use any such Confidential Information for the
purposes of performing its obligations or exercising its rights under this
Agreement; and

(c)The Receiving Party may disclose such Confidential Information to (i) its
Affiliates, Licensees, and Sublicensees, and (ii) the officers, employees,
directors, agents, contractors, consultants and advisers of the Receiving Party
and its Affiliates, Licensees, and Sublicensees, in each case to the extent
reasonably necessary for the purposes of, and for those matters undertaken
pursuant to, this Agreement; provided that such Persons are bound by legally
enforceable obligations to maintain the confidentiality of the Confidential
Information in a manner consistent with the confidentiality provisions of this
Agreement.

4.2Exceptions.  The obligations set forth in Section 4.1 as to particular
Confidential Information of a Disclosing Party shall not apply to the extent
that the Receiving Party can demonstrate through competent evidence that such
Confidential Information:

(a)is known by the Receiving Party at the time of its receipt without an
obligation of confidentiality, and not through a prior disclosure by the
Disclosing Party, as documented by the Receiving Party’s business records;

(b)is in the public domain before its receipt from the Disclosing Party, or
thereafter enters the public domain through no fault of the Receiving Party;

(c)is subsequently disclosed to the Receiving Party by a Third Party who may
lawfully do so and is not under an obligation of confidentiality to the
Disclosing Party; or



--------------------------------------------------------------------------------

(d)is developed by the Receiving Party independently and without use of or
reference to any Confidential Information received from the Disclosing Party, as
documented by the Receiving Party’s business records.

No combination of features or disclosures shall be deemed to fall within the
foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the Receiving
Party, unless the combination itself and principle of operation are published or
available to the general public or in the rightful possession of the Receiving
Party.

4.3Authorized Disclosures.  Notwithstanding the obligations set forth in
Sections 4.1 and 4.4, a Party may disclose the other Party’s Confidential
Information (including this Agreement and the terms herein) to the extent:

(a)such disclosure: (i) is reasonably necessary for the filing or prosecuting
Patents; (ii) is reasonably necessary in connection with regulatory filings for
any Editas Product; (iii) is reasonably necessary for prosecuting or defending
litigation; or (iv) is made to any Third Party bound by written obligations of
confidentiality and non-use substantially consistent with those set forth in
this Article 4, to the extent otherwise necessary or appropriate in connection
with the exercise of its rights or the performance of its obligations hereunder;

(b)such disclosure is reasonably necessary: (i) to such Party’s directors,
attorneys, independent accountants or financial advisors for the sole purpose of
enabling such directors, attorneys, independent accountants or financial
advisors to provide advice to such Party, provided that in each such case on the
condition that such directors, attorneys, independent accountants and financial
advisors are bound by obligations of confidentiality and non-use substantially
consistent with those set forth in this Article 4; or (ii) to actual or
potential investors, acquirors, (sub)Licensees and other financial or commercial
partners solely for the purpose of evaluating or carrying out an actual or
potential investment, acquisition or collaboration; provided that in each such
case on the condition that such Persons are bound by written obligations of
confidentiality and non-use substantially consistent with those set forth in
this Article 4; or

(c)such disclosure is required by judicial or administrative process, provided
that in such event such Party shall promptly notify the other Party in writing
of such required disclosure and provide the other Party an opportunity to
challenge or limit the disclosure obligations.  Confidential Information that is
disclosed by judicial or administrative process shall remain otherwise subject
to the confidentiality and non-use provisions of this Article 4, and the Party
disclosing Confidential Information pursuant to Law or court order shall take
all steps reasonably necessary, including seeking of confidential treatment or a
protective order, to ensure the continued confidential treatment of such
Confidential Information.

4.4Publicity; Use of Names.

(a)The Parties, either jointly or separately, will issue a press release after
the execution of this Agreement in a form attached as Exhibit F at such time as
mutually agreed by the Parties.  No other disclosure of the existence or the
terms, including financial terms, of this Agreement may be made by either Party
or its Affiliates except as provided in Section 4.3 and this Section 4.4.  No
Party shall use the name, trademark, trade name or logo of the other Party, its



--------------------------------------------------------------------------------

Affiliates or their respective employees in any publicity, promotion, news
release or disclosure relating to this Agreement or its subject matter, except
as provided in this Section 4.4 or with the prior express written permission of
the other Party, except as may be required by applicable Law. Notwithstanding
the foregoing, Editas, its Sublicensees and its and their respective Affiliates
shall have the right to publicly disclose research, development and commercial
information (including with respect to regulatory matters) regarding the Editas
Products; provided that (i) such disclosure is subject to the provisions of
Article 4 with respect to Allergan’s Confidential Information and (ii) Editas
shall not refer to this Agreement or use the name of Allergan or its Affiliates
(or insignia, or any contraction, abbreviation or adaptation thereof) in such
disclosure without Allegan’s prior written permission.

(b)A Party may disclose this Agreement in securities filings with the Securities
Exchange Commission or equivalent foreign agency to the extent required by
applicable Law.  In such event, the Party seeking such disclosure shall prepare
a proposed redacted version of this Agreement to request confidential treatment
for this Agreement, and the other Party shall promptly (and in any event, no
less than [**] after receipt of such proposed redactions) give its input in a
reasonable manner in order to allow the Party seeking disclosure to file its
request within the time lines prescribed by applicable Law.  The Party seeking
such disclosure shall reasonably consider any comments thereto provided by the
other Party within such [**] period.

(c)Each Party acknowledges that the other Party may be legally required to make
public disclosures (including in filings with Governmental Authorities or by
issuing a press release) of certain terms of or material developments or
material information generated under this Agreement and agrees that each Party
may make such disclosures as required by Law, provided that the Party seeking
such disclosure first provides the other Party a copy of the proposed
disclosure, and shall reasonably consider any comments thereto provided by the
other Party within [**] after the receipt of such proposed disclosure, provided
that in no event shall the Party having such disclosure obligation be required
to delay its disclosure in a manner that may cause such Party to violate any Law
or incur any legal liability.

(d)Except for any press release or other public disclosures issued pursuant to
Section 4.4(a), the Parties agree that the portions of any other news release or
other public announcement relating to this Agreement or the performance
hereunder, whether made jointly or separately, that would disclose information
other than that already in the public domain, shall first be reviewed and
approved by both Parties (with such approval not to be unreasonably withheld or
delayed).  The Parties shall use reasonable efforts to coordinate the timing of
such disclosures to be outside the trading hours of the NASDAQ or NYSE stock
markets, provided that neither Party shall be required to so delay such a
disclosure where such delay would reasonably be expected to give rise to
liability for or sanctions upon such Party in such Party’s sole judgment.

(e)The Parties agree that after a disclosure or other public announcement is
made pursuant to this Section 4.4, either Party may make subsequent public
disclosures reiterating such information without having to obtain the other
Party’s prior consent or approval.

(f)Each Party agrees that the other Party shall have the right to use such first
Party’s name and logo in presentations, the company’s website, collateral
materials and corporate



--------------------------------------------------------------------------------

overviews to describe the relationship between the Parties under this Agreement,
as well as in taglines of press releases issued pursuant to this Section 4.4.

ARTICLE 5
Term

5.1Term.  The term of this Agreement shall commence upon the Effective Date and
shall continue until the expiration of the applicable Royalty Term on an Editas
Product-by-Editas Product and country-by-country basis.

5.2Effect of Expiration.  After the expiration of this Agreement pursuant to
Section 5.1, Editas’ rights and licenses with respect to such Editas Product in
such country shall survive as fully-paid up, non-royalty bearing, rights and
licenses.

ARTICLE 6
Representations and Warranties

6.1Representations and Warranties of Each Party.  Each Party represents and
warrants to the other Party as of the Effective Date that:

(a)it is duly organized and validly existing under the Laws of its jurisdiction
of incorporation or formation and has full corporate or other power and
authority to enter into this Agreement and to carry out the provisions hereof;

(b)it has the full right, power and authority to enter into this Agreement and
to perform its obligations hereunder; and

(c)this Agreement has been duly executed by it and is legally binding upon it,
enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material applicable Law.

6.2Additional Representations and Warranties by Allergan.  Allergan represents
and warrants to Editas as of the Effective Date that:

(a)there are no issued or pending Allergan Patents;

(b)it has the right to grant the licenses to Editas as purported to be granted
under Section 2.2, and it has not granted any license, right or interest in, to
or under any Allergan Know-How to any Third Party that is inconsistent with the
licenses granted to Editas under Section 2.2; and

(c)upon delivery to a carrier selected by Editas on the agreed date of delivery
in accordance with the terms and conditions of Section 2.5, the Inventory shall
(i) meet the applicable specifications for such Inventory, and (ii) to the
extent Inventory has been manufactured



--------------------------------------------------------------------------------

according to Good Manufacturing Practice, have been manufactured in accordance
with current Good Manufacturing Practices.

6.3No Other Warranties. EXCEPT AS EXPRESSLY STATED IN THIS ARTICLE 6, (A) NO
REPRESENTATION, CONDITION OR WARRANTY WHATSOEVER IS MADE OR GIVEN BY OR ON
BEHALF OF ALLERGAN OR EDITAS, AND (B) ALL OTHER CONDITIONS AND WARRANTIES
WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE ARE HEREBY EXPRESSLY EXCLUDED,
INCLUDING ANY CONDITIONS AND WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT.

6.4Sole Remedy.  Notwithstanding anything to the contrary contained in this
Agreement, Editas’ sole remedy for breach of any of the representations and
warranties contained in Section 6.2(c) shall be for Allergan to pay Editas in
cash an amount equal to Allergan’s manufacturing cost for such defective
Inventory, which the Parties agree shall be the amount for the applicable
category of Inventory set forth on Exhibit D.

ARTICLE 7
Indemnification; Limitations of Liability

7.1Indemnification by Editas. Editas shall indemnify and hold Allergan and its
Affiliates, Licensees, and Sublicensees and its and their respective officers,
directors, agents and employees (the “Allergan Indemnitees”) harmless from and
against any Claims against them to the extent arising or resulting from:

(a)the negligence, recklessness or wrongful intentional acts or omissions of
Editas or its Affiliates and its or their respective directors, officers,
employees and agents, in connection with (i) Editas’ performance of its
obligations or exercise of its rights under this Agreement or (ii) Editas’
performance of its obligations or exercise of its rights prior to the Effective
Date under the Collaboration Agreement, the Profit-Sharing Agreement or the MSA;

(b)failure by Editas to comply with any Law;

(c)any breach of any representation or warranty or express covenant made by
Editas under this Agreement; or

(d)the Development, Manufacture or Commercialization by Editas or its
Affiliates, Licensees or Sublicensees of any Editas Product;

in each case, except to the extent any such Claims (i) result from the
negligence or willful misconduct of an Allergan Indemnitee, (ii) arise from the
breach of any representation or warranty or obligation under this Agreement, the
Collaboration Agreement, the Profit-Sharing Agreement or the MSA by Allergan or
(iii) are subject to indemnification by Allergan under Section 7.2.

7.2Indemnification by Allergan.  Allergan shall indemnify and hold Editas and
its Affiliates, Licensees, and Sublicensees and its and their respective
officers, directors, agents and



--------------------------------------------------------------------------------

employees (the “Editas Indemnitees”) harmless from and against any Claims
arising under or related to this Agreement against them to the extent arising or
resulting from:

(a)the negligence, recklessness or wrongful intentional acts or omissions of
Allergan or its Affiliates and its or their respective directors, officers,
employees and agents, in connection with (i) Allergan’s performance of its
obligations or exercise of its rights under this Agreement or (ii) Allergan’s
performance of its obligations or exercise of its rights prior to the Effective
Date under the Collaboration Agreement, the Profit-Sharing Agreement or the MSA;

(b)any breach of any representation or warranty or express covenant made by
Allergan under this Agreement;

(c)failure by Allergan to comply with any Law; or

(d)the Development, Manufacture, or Commercialization by Allergan or its
Affiliates, Licensees, or Sublicensees (excluding Editas) of the Existing
Compound prior to the Effective Date;

except, in each case, to the extent any such Claims (i) result from the
negligence or willful misconduct of an Editas Indemnitee, (ii) arise from the
breach of any representation or warranty or obligation under this Agreement, the
Collaboration Agreement, the Profit-Sharing Agreement or the MSA by Editas or
(iii) are subject to indemnification by Editas under Section 7.1.

7.3Indemnification Procedure.  If either Party is seeking indemnification under
Sections 7.1 or 7.2 (the “Indemnified Party”), it shall inform the other Party
(the “Indemnifying Party”) of the Claim giving rise to the obligation to
indemnify as soon as reasonably practicable after receiving notice of the Claim.
 The Indemnifying Party shall have the right to assume the defense of any such
Claim for which it is obligated to indemnify the Indemnified Party.  The
Indemnified Party shall cooperate with the Indemnifying Party and the
Indemnifying Party’s insurer as the Indemnifying Party may reasonably request,
and at the Indemnifying Party’s cost and expense. The Indemnified Party shall
have the right to participate, at its own expense and with counsel of its
choice, in the defense of any Claim that has been assumed by the Indemnifying
Party. Neither Party shall have the obligation to indemnify the other Party in
connection with any settlement made without the Indemnifying Party’s written
consent, which consent shall not be unreasonably withheld or delayed.  If the
Parties cannot agree as to the application of Section 7.1 or 7.2 as to any
Claim, pending resolution of the dispute pursuant to Section 8.6, the Parties
may conduct separate defenses of such Claim, with each Party retaining the right
to claim indemnification from the other Party in accordance with Section 7.1 or
7.2 upon resolution of the underlying Claim.

7.4Mitigation of Loss.  Each Indemnified Party shall take and shall procure that
its Affiliates take all such reasonable steps and action as are reasonably
necessary or as the Indemnifying Party may reasonably require in order to
mitigate any Claims (or potential losses or damages) under this Article 7.
 Nothing in this Agreement shall or shall be deemed to relieve any Party of any
common law or other duty to mitigate any losses incurred by it.

7.5Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR



--------------------------------------------------------------------------------

INDIRECT DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT,
REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING
THE FOREGOING, NOTHING IN THIS SECTION 7.5 IS INTENDED TO OR SHALL LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER
SECTIONS 6.4, 7.1 OR 7.2, OR DAMAGES AVAILABLE FOR A PARTY’S BREACH OF ARTICLE
4.

7.6Insurance.  Editas shall procure and maintain insurance, including product
liability insurance, with respect to its activities hereunder and which is
consistent with normal business practices of prudent companies similarly
situated at all times during which any Editas Product is being clinically tested
in human subjects or commercially distributed or sold.  Editas shall provide
Allergan with evidence of such insurance upon request and shall provide Allergan
with written notice at least [**] prior to the cancellation or non-renewal of,
or material changes in, such insurance.  Such insurance shall not be construed
to create a limit of either Party’s liability with respect to its
indemnification obligations under this Article 7.

ARTICLE 8
General Provisions

8.1Force Majeure.  Neither Party shall be held liable to the other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in performing any obligation under this Agreement to the extent such failure or
delay is caused by or results from causes beyond the reasonable control of the
affected Party, potentially including embargoes, war, acts of war (whether war
be declared or not), acts of terrorism, insurrections, riots, civil commotions,
strikes, lockouts or other labor disturbances, fire, floods, earthquakes or
other acts of God, epidemics or pandemics (including any government or private
action in reaction thereto), or acts, generally applicable action or inaction by
any Governmental Authority (but excluding any government action or inaction that
is specific to such Party, its Affiliates or its Sublicensees, such as
revocation or non-renewal of such Party’s license to conduct business), or
omissions or delays in acting by the other Party, or unavailability of materials
related to the Manufacture of any Editas Products.  The affected Party shall
notify the other Party in writing of such force majeure circumstances as soon as
reasonably practical, and shall promptly undertake and continue diligently all
reasonable efforts necessary to cure such force majeure circumstances or to
perform its obligations in spite of the ongoing circumstances.

8.2Assignment.  This Agreement may not be assigned or otherwise transferred, nor
may any right or obligation hereunder be assigned or transferred, by either
Party without the prior written consent of the other Party.  Notwithstanding the
foregoing, either Party may, without consent of the other Party, assign this
Agreement and its rights and obligations hereunder in whole or in part to an
Affiliate of such Party, or in whole to its successor-in-interest in connection
with the sale of all or substantially all of its stock or its assets to which
this Agreement relates, or in connection with a merger, acquisition or similar
transaction.  Any attempted assignment not in accordance with this Section 8.2
shall be null and void and of no legal effect.  Any permitted assignee shall
assume all assigned obligations of its assignor under this Agreement.  The terms



--------------------------------------------------------------------------------

and conditions of this Agreement shall be binding upon, and shall inure to the
benefit of, the Parties and their respected successors and permitted assigns.

8.3Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision adversely affects the substantive rights of the
Parties.  The Parties shall in such an instance use their best efforts to
replace the invalid, illegal or unenforceable provision with a valid, legal and
enforceable provision which, insofar as practical, implements the purposes of
this Agreement.

8.4Notices.  Any notice or request required or permitted to be given under or in
connection with this Agreement shall be deemed to have been sufficiently given
if in writing and personally delivered or sent by certified mail (return receipt
requested), facsimile transmission (receipt verified), or overnight express
courier service (signature required), prepaid, to the Party for which such
notice is intended, at the address set forth for such Party below:

If to Editas:

Editas, Inc.
11 Hurley Street
Cambridge, MA 02141
Attn: Chief Executive Officer
Copy to: Chief Legal Officer
Facsimile: [**]

with a copy to (which shall not constitute notice):

Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA 02109
Attention: Steven D. Barrett, Esq.
E-mail: Steven.Barrett@wilmerhale.com
Telephone: (617) 526-6000
Facsimile: (617) 526-5000

If to Allergan:

Allergan Sales, LLC

5 Giralda Farms

Madison, New Jersey 07940

Facsimile: [**]

with a copy to (which shall not constitute notice):

AbbVie Inc.

1 North Waukegan Road

North Chicago, Illinois 60064



--------------------------------------------------------------------------------

Attention: Vice Chairman, External Affairs, Chief Legal Officer and Corporate
Secretary

Facsimile: [**]

or to such other address for such Party as it shall have specified by like
notice to the other Party, provided that notices of a change of address shall be
effective only upon receipt thereof. If delivered personally or by facsimile
transmission, the date of delivery shall be deemed to be the date on which such
notice or request was given. If sent by overnight express courier service, the
date of delivery shall be deemed to be the next Business Day after such notice
or request was deposited with such service. If sent by certified mail, the date
of delivery shall be deemed to be the third (3rd) Business Day after such notice
or request was deposited with the U.S. Postal Service.

8.5Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York and the patent Laws of the
United States without reference to any rules of conflict of Laws.  The
application of the United Nations Convention on the International Sale of Goods
to this Agreement or the performance thereof is expressly excluded.

8.6Dispute Resolution.

(a)The Parties shall use reasonable efforts to settle any dispute, controversy
or claim arising from or related to this Agreement or the breach thereof.  If
the Parties are unable to resolve a given dispute pursuant to this Section
8.6(a) within [**], either Party may have the given dispute settled by binding
arbitration pursuant to Section 8.6(b).

(b)If a Party intends to begin an arbitration to resolve a dispute arising under
this Agreement, such Party shall provide written notice (the “Arbitration
Request”) to the other Party of such intention and a statement of the issues for
resolution.

(c)Within [**] after the receipt of the Arbitration Request, the other Party
may, by written notice, add additional issues for resolution in a statement of
counter-issues.

(d)Any dispute, controversy or claim relating to the scope, validity,
enforceability or infringement of any Patents Covering the Manufacture, use,
importation, offer for sale or sale of Editas Products shall be submitted to a
court of competent jurisdiction in the country in which such Patents were
granted or arose.

(e)Any arbitration pursuant to this Section 8.6 will be held in New York, New
York, United States unless another location is mutually agreed by the Parties.
The arbitration will be governed under the rules of the International Chamber of
Commerce, to the exclusion of any inconsistent state Law. The Parties shall
mutually agree on the rules to govern discovery and the rules of evidence for
the arbitration within [**] after the Arbitration Request. If the Parties fail
to timely agree to such rules, the United States Federal Rules of Civil
Procedure will govern discovery and the United States Federal Rules of Evidence
will govern evidence for the arbitration. The arbitration will be conducted by
three (3) arbitrators, of which each Party shall appoint one, and the
arbitrators so appointed will select the third and final arbitrator. The
arbitrators shall have experience in pharmaceutical licensing disputes. The
arbitrator may proceed to an award,



--------------------------------------------------------------------------------

notwithstanding the failure of either Party to participate in the proceedings.
The arbitrator shall, within [**] after the conclusion of the arbitration
hearing, issue a written award and statement of decision describing the
essential findings and conclusions on which the award is based, including the
calculation of any damages awarded. The arbitrator shall be limited in the scope
of his or her authority to resolving only the specific matter which the Parties
have referred to arbitration for resolution and shall not have authority to
render any decision or award on any other issues. Subject to Section 7.5, the
arbitrator shall be authorized to award compensatory damages, but shall not be
authorized to award punitive, special, consequential, or any other similar form
of damages, or to reform, modify, or materially change this Agreement.  The
arbitrator also shall be authorized to grant any temporary, preliminary or
permanent equitable remedy or relief the arbitrator deems just and equitable and
within the scope of this Agreement, including an injunction or order for
specific performance. The award of the arbitrator shall be the sole and
exclusive remedy of the Parties, except for those remedies that are set forth in
this Agreement or which apply to a Party by operation of the applicable
provisions of this Agreement, and the Parties hereby expressly agree to waive
the right to appeal from the decisions of the arbitrator, and there shall be no
appeal to any court or other authority (government or private) from the decision
of the arbitrator. Judgment on the award rendered by the arbitrator may be
enforced in any court having competent jurisdiction thereof, subject only to
revocation of the award on grounds set forth in the United Nations Convention on
the Recognition and Enforcement of Foreign Arbitral Awards.

(f)Each Party shall bear its own attorneys’ fees, costs, and disbursements
arising out of the arbitration, and shall pay an equal share of the fees and
costs of the arbitrator; provided, however, that the arbitrator, in his or her
award, shall be authorized to determine whether a Party is the prevailing Party,
and if so, to award to that prevailing Party reimbursement for its reasonable
attorneys’ fees, costs and disbursements (including, for example, expert witness
fees and expenses, transcripts, photocopy charges and travel expenses).

(g)Notwithstanding anything in this Agreement to the contrary, a Party may seek
a temporary restraining order or a preliminary injunction from any court of
competent jurisdiction in order to prevent immediate and irreparable injury,
loss, or damage on a provisional basis, pending the award of the arbitrator on
the ultimate merits of any dispute.

(h)All proceedings and decisions of the arbitrator shall be deemed Confidential
Information of each of the Parties.

8.7Entire Agreement; Amendments.  This Agreement, together with the Exhibits
hereto and the TSA, contains the entire understanding of the Parties with
respect to the subject hereof.  Any other express or implied agreements and
understandings, negotiations, writings and commitments (including the
Collaboration Agreement, the Profit-Sharing Agreement and the MSA), either oral
or written, in respect to the subject hereof are superseded by the terms of this
Agreement.  The Exhibits to this Agreement are incorporated herein by reference
and shall be deemed a part of this Agreement.  This Agreement may be amended, or
any term hereof modified, only by a written instrument duly executed by
authorized representatives of both Parties.

8.8Headings.  The captions to the several Articles, Sections and subsections
hereof are not a part of this Agreement, but are merely for convenience to
assist in locating and reading the several Articles and Sections hereof.



--------------------------------------------------------------------------------

8.9Independent Contractors.  Editas and Allergan are independent contractors and
the relationship between the two Parties shall not constitute a partnership,
joint venture or agency.  Neither Editas nor Allergan shall have the authority
to make any statements, representations or commitments of any kind, or to take
any action, which shall be binding on the other Party, without the prior written
consent of the other Party.

8.10Waiver.  The waiver by either Party of any right hereunder, or of any
failure of the other Party to perform, or of any breach by the other Party,
shall not be deemed a waiver of any other right hereunder or of any other breach
by or failure of such other Party whether of a similar nature or otherwise.

8.11Cumulative Remedies.  No remedy referred to in this Agreement is intended to
be exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under Law.

8.12Waiver of Rule of Construction.  Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement.  Accordingly, no ambiguity in this Agreement shall be strictly
construed against either Party.

8.13Business Day Requirements. In the event that any notice or other action or
omission is required to be taken by a Party under this Agreement on a day that
is not a Business Day then such notice or other action or omission shall be
deemed to be required to be taken on the next occurring Business Day.

8.14Further Actions.  Each Party shall execute, acknowledge and deliver such
further instruments, and do all such other acts, as necessary or appropriate in
order to carry out the purposes and intent of this Agreement.

8.15Counterparts. This Agreement may be executed in two or more counterparts by
original signature, facsimile or PDF files, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK}











--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties intending to be bound have caused this Agreement
to be executed by their duly authorized representatives as of the Effective
Date.







EDITAS MEDICINE, INC.

ALLERGAN SALES, LLC













By:

/s/ Cynthia Collins

By:

/s/ Judith Tomkins

Name:

Cynthia Collins

Name:

Judith Tomkins

Title:

CEO

Title:

Assistant Secretary









[Signature Page to Termination Agreement]

--------------------------------------------------------------------------------

Exhibits



Exhibit A – Settlement Payments



Exhibit B – Allergan Know-How



Exhibit C – Transferred Regulatory Filings, Materials and Data



Exhibit D – Inventory



Exhibit E – Applicable Agreements



Exhibit F – Press Release



--------------------------------------------------------------------------------